FORM OF SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT

(this "Agreement"), dated as of June 14, 2011, by and among Quantum Fuel Systems
Technologies Worldwide, Inc., a Delaware corporation (the "Company"), and the
subscriber identified on the signature page hereto ("Subscriber").



WHEREAS

, the Company is offering up to $10.0 million in Common Stock Units (the
"Units"), with each such Unit consisting of (i) 100 shares of the Company's $.02
par value common stock ("Common Stock") and (ii) a common stock purchase warrant
(the "Warrant") entitling the holder thereof to purchase up to 60 shares of the
Company's Common Stock. The Units will only be offered and sold to a limited
number of subscribers who are "Accredited Investors," as such term is defined
hereinafter, in accordance with the terms and conditions set forth in the
confidential private placement memorandum dated May 23, 2011 (the "Confidential
Placement Memorandum" or the "Memorandum") that was furnished by the Company to
the Subscriber. Capitalized terms used but not otherwise defined in this
Agreement shall have the meanings ascribed to such terms in the Memorandum. The
Units and the Common Stock and Warrant underlying the Units are sometimes
hereinafter referred to as the "Securities."





WHEREAS

, the Company and the Subscriber are executing and delivering this Agreement in
reliance upon an exemption from securities registration afforded by the
provisions of Section 4(2) and/or Regulation D ("Regulation D") as promulgated
by the United States Securities and Exchange Commission (the "Commission") under
the Securities Act of 1933, as amended (the "1933 Act"), and similar exemptions
under applicable state securities laws.



WHEREAS

, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscriber, as
provided herein, and the Subscriber, shall purchase from the Company, the number
of Units set forth on the signature page hereto. The Subscriber desires to
acquire the Units pursuant to the Confidential Placement Memorandum and the
terms and conditions of this Agreement.



NOW, THEREFORE

, in consideration of the mutual covenants and other agreements contained in
this Agreement, the Company and the Subscriber hereby agree as follows:



1. (a) Subscription. In accordance with the terms and conditions of the
Confidential Placement Memorandum and this Agreement, the Subscriber, intending
to be legally bound, hereby irrevocably subscribes for and agrees to purchase
the Units set forth on the signature page hereto and to pay the purchase price
amount set forth on the signature page in immediately available funds
contemporaneously with the execution and delivery of this Subscription
Agreement. The execution and delivery of this Agreement by the Subscriber will
not constitute an agreement between the Subscriber and the Company until this
Agreement has been accepted by the Company evidenced by receipt by the
Subscriber of an acceptance page of this Agreement signed by the Company, and
then subject to the terms and conditions of this Agreement. The Subscriber
understands that acceptance or rejection, in whole or in part, by the Company of
the subscription and agreement of the Subscriber to purchase the Units is within
the sole and absolute discretion of the Company. Likewise, the Subscriber
understands acknowledges and agrees that acceptance by the Company of any
subscription of a Subscriber, in whole or in part, is predicated upon the
representations and warranties of the Subscriber as set forth hereinafter and
that SUBSCRIPTIONS, ONCE RECEIVED BY THE COMPANY AND/OR THE PLACEMENT AGENT, ARE
IRREVOCABLE BY THE SUBSCRIBER, AND, THEREFORE, MAY NOT BE WITHDRAWN.

(b) Closing Date. The closing of the purchase and sale of the Units hereunder
and under other Subscription Agreements (the "Closing") shall be held at the
offices of Alston & Bird LLP, One Atlantic Center, Atlanta, Georgia 30309 after
subscriptions for the Units have been accepted by the Company (the date of the
Closing being hereinafter referred to as the "Closing Date"). Subscriptions will
not be refunded unless the Company rejects Subscriber's subscription, in whole
or in part.

(c) Deliveries. The Subscriber shall deliver at the Closing the Omnibus
Signature Page to this Agreement, which the Company shall authorize, upon the
satisfaction of the conditions set forth in Section 7 hereof, to attach to an
execution version of the Registration Rights Agreement and Warrant, in
substantially the form attached to the Memorandum with such minor modifications
thereto, and the aggregate subscription payment for the Units.

(d) Authority of Placement Agent. The Subscriber agrees that the Placement
Agent, shall have the authority to act on behalf of the Subscriber in connection
with this subscription and all matters related to the Offering including,
without limitation, collection of and delivery to the Company of the Omnibus
Signature Page to this Agreement, collection and disbursement of the purchase
price for the Units, and collection of and delivery to the Subscriber of the
securities evidencing the Units being purchased hereby.

2. Subscriber's Representations and Warranties. The Subscriber hereby represents
and warrants to and agrees with the Company that:

(a) Information on Company. The Subscriber acknowledges receipt of the
Confidential Placement Memorandum. The Subscriber has had access at the EDGAR
Website of the Commission to the Company's Annual Report on Form 10-K for the
year ended April 30, 2010, and all periodic and current reports filed with the
Commission thereafter (hereinafter referred to as the "Reports"). The Subscriber
has had the opportunity to review information regarding the Company, its
business, operations, financial condition and the terms and conditions of the
Units and the underlying Securities, and considered all factors Subscriber deems
material in deciding on the advisability of investing in the Units and the
underlying Securities. The offer to sell the Securities to the Subscriber was
communicated to the Subscriber by the Company and/or Placement Agent in such a
manner that the Subscriber was able to ask questions of and received answers
from the Company or a person acting on the Company's behalf concerning the terms
and conditions of this transaction as well as to obtain any information
reasonably requested by the Subscriber. Any questions raised by the Subscriber
or its representatives concerning the transactions contemplated by this
Agreement have been answered to the satisfaction of the Subscriber and its
representatives. The Subscriber can fend for itself, can bear the economic risk
of its investment and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in the Securities. Except as set forth in the Confidential Placement Memorandum
or this Agreement, no representations or warranties have been made to the
Subscriber by the Company or any agent, employee or affiliate of the Company and
in entering into this Agreement, the Subscriber is not relying on any
information, other than that which is contained in the Confidential Placement
Memorandum and the results of any independent investigation by the Subscriber.

(b) Information on Subscriber. The Subscriber is, and will be at the time of
issuance of the Securities, an "accredited investor", as such term is defined in
Rule 501 of Regulation D promulgated by the Commission under the 1933 Act, is
experienced in investments and business matters, has made investments of a
speculative nature and has purchased securities of United States publicly-owned
companies in private placements in the past and has such knowledge and
experience in financial, tax and other business matters as to enable the
Subscriber to utilize the information made available by the Company to evaluate
the merits and risks of and to make an informed investment decision with respect
to the proposed purchase, which represents a speculative investment. The
Subscriber is not a broker-dealer under Section 15 of the Exchange Act or an
officer, director or affiliate of the Company. The Subscriber has or had a
relationship with the Company and/or Placement Agent prior to receipt of the
Memorandum. The Subscriber has the authority and is duly and legally qualified
to purchase and own the Securities. The Subscriber is able to bear the risk of
such investment for an indefinite period and to afford a complete loss thereof.
The information set forth on the signature page hereto regarding the Subscriber
is accurate. The information set forth in Schedule 1 hereto is correct in all
respects. The information set forth in the Selling Stockholder Questionnaire
attached hereto as Schedule 2 is, and will be on the Closing Date, true,
accurate and complete.

(c) Purchase of Units. The Subscriber is acquiring the Securities in the
ordinary course of its business as principal for its own account, and not as
nominee, for investment only and not with a view toward, or for resale in
connection with, the public sale or any distribution thereof. The Subscriber
does not have any contract, undertaking, agreement, understanding or
arrangement, directly or indirectly, with any Person to distribute, sell,
transfer or pledge to such Person, or anyone else, all or any part of the
Securities, and the Subscriber has no present plan to enter into any such
contract, undertaking, agreement, understanding or arrangement. The Subscriber
further agrees to execute and deliver any further investment certificates as
counsel to the Company deems necessary or advisable to comply with state or
federal securities laws.

(d) Compliance with Securities Act. The Subscriber understands and agrees that
the Securities have not been registered under the 1933 Act or any applicable
state securities laws, by reason of their issuance in a transaction that does
not require registration under the 1933 Act (based on the accuracy of the
representations and warranties of the Subscriber contained herein), and that
such Securities may not be sold, assigned or transferred and must be held
indefinitely in the absence of (i) an effective registration statement under the
Act and applicable state securities laws with respect thereto or (ii) an opinion
of counsel satisfactory to the Company that such registration is not required.
The Subscriber understands that the Company is under no obligation to register
the Securities except as otherwise set forth in the Registration Rights
Agreement.

(e) Warrant Legend. Each Warrant shall bear the following or similar legend (in
addition to such other restrictive legends as are required or deemed advisable
under any applicable law or any other agreement to which the Company is a
party):

"THE TRANSFER OF THIS SECURITY IS SUBJECT TO RESTRICTIONS CONTAINED HEREIN. THIS
SECURITY HAS BEEN ISSUED IN RELIANCE UPON THE REPRESENTATION OF HOLDER THAT IT
HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TOWARDS THE RESALE
OR OTHER DISTRIBUTION THEREOF. THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED, ASSIGNED, HYPOTHECATED OR OTHERWISE TRANSFERRED
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED."

(f) Common Stock Legend. The stock certificates for the Common Stock (including
the Common Stock issuable upon exercise of the Warrants) shall bear the
following or similar legend (in addition to such other restrictive legends as
are required or deemed advisable under any applicable law or any other agreement
to which the Company is a party):

"THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT") OR ANY STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED, ASSIGNED, HYPOTHECATED OR OTHERWISE TRANSFERRED
UNLESS (A) THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, AND
APPLICABLE STATE SECURITIES LAWS, COVERING ANY SUCH TRANSACTION INVOLVING SAID
SECURITIES OR (B) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY STATING THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION."

(h) Communication of Offer. The offer to sell the Securities was directly
communicated to the Subscriber by the Company and/or Placement Agent. At no time
was the Subscriber presented with or solicited by any leaflet, advertisement,
article, notice or other communication published in any newspaper, magazine, or
similar media or broadcast over television, radio or the internet, or any other
form of general advertising, or solicited or invited to attend a promotional
meeting or any seminar or meeting by any general solicitation or general
advertising.

(i) Authority; Enforceability. If the Subscriber is an entity, it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, limited liability
company or partnership power and authority to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder. This Agreement and other agreements delivered together
with this Agreement or in connection herewith have been duly authorized,
executed and delivered by the Subscriber and are valid and binding agreements
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors' rights generally and to
general principles of equity; and Subscriber has full corporate power and
authority necessary to enter into this Agreement and such other agreements and
to perform its obligations hereunder, thereunder and under all other agreements
entered into by the Subscriber relating hereto and thereto.

(j) No Governmental Review. The Subscriber understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities. The Subscriber
understands that neither legal counsel to the Company, the Placement Agent, nor
its counsel has independently verified the information concerning the Company
included in the Memorandum or herein, all of which has been prepared by the
Company, nor has such legal counsel passed upon the adequacy or accuracy of the
Memorandum. No independent third party, such as an investment banking firm, the
Placement Agent, or other expert in evaluating businesses or securities, has
made an evaluation of the economic potential of the Company.

(k) Certain Trading Activities. The Subscriber has not directly or indirectly,
nor has any Person acting at the direction of the Subscriber, engaged in any
transactions in the securities of the Company (including, without limitation,
any short sales involving the Company's securities) since the time the
Subscriber was first contacted by the Company or any other Person regarding the
investment in the Company. The Subscriber covenants that neither it nor any
Person acting at the direction of the Subscriber will engage in any transactions
in the securities of the Company (including short sales) after the date hereof
and prior to the date that the transactions contemplated by this Agreement are
publicly disclosed.

(l) Correctness of Representations. The Subscriber represents as to the
Subscriber that the foregoing representations and warranties are true and
correct as of the date hereof and, unless the Subscriber otherwise notifies the
Company prior to the Closing Date shall be true and correct as of the Closing
Date.

4. Company Representations and Warranties. The Company represents and warrants
to and agrees with the Subscriber that:

(a) Due Incorporation. The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware and has
the requisite corporate power to own its properties and to carry on its business
as disclosed in the Reports. The Company is duly qualified as a foreign
corporation to do business and is in good standing in California.

(b) Outstanding Stock. All issued and outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
nonassessable.

(c) Authority; Enforceability. This Agreement, the Warrant, and any other
agreements delivered together with this Agreement or in connection herewith
(collectively "Transaction Documents") have been duly authorized, executed and
delivered by the Company and are valid and binding agreements enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors' rights generally and to general principles
of equity. The Company has full corporate power and authority necessary to enter
into and deliver the Transaction Documents and to perform its obligations
thereunder.

(d) Consents. No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company
is required for the execution by the Company of the Transaction Documents and
compliance and performance by the Company of its obligations under the
Transaction Documents, including, without limitation, the issuance and sale of
the Securities, other than the filing by the Company of a Notice of Sale of
Securities on Form D with the Commission under Regulation D of the Securities
Act, applicable Blue Sky filings, or otherwise as may be required by Nasdaq. The
Transaction Documents and the Company's performance of its obligations
thereunder have been approved by the Company's board of directors.

(e) No Violation or Conflict. Neither the issuance and sale of the Securities
nor the performance of the Company's obligations under this Agreement and all
other agreements entered into by the Company relating thereto by the Company
will violate, conflict with, result in a breach of, or constitute a default
under (A) the certificate of incorporation or bylaws of the Company, (B) to the
Company's knowledge, any decree, judgment, order, law, treaty or regulation
applicable to the Company of any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or (C) the terms of any
material bond, debenture, note or other evidence of indebtedness, agreement,
stock option or other similar plan, indenture, lease, mortgage, deed of trust or
other instrument to which the Company is a party or by which it is bound, except
the violation, conflict, breach, or default of which would not have a Material
Adverse Effect on the Company. For purpose of this Agreement, a "Material
Adverse Effect" shall mean a material adverse effect on the financial condition,
results of operations, properties or business of the Company and its
Subsidiaries taken as a whole. For purposes of this Agreement, "Subsidiary"
means, with respect to any entity at any date, any corporation, limited or
general partnership, limited liability company, trust, estate, association,
joint venture or other business entity) of which more than 50% of (i) the
outstanding capital stock having (in the absence of contingencies) ordinary
voting power to elect a majority of the board of directors or other managing
body of such entity, (ii) in the case of a partnership or limited liability
company, the interest in the capital or profits of such partnership or limited
liability company or (iii) in the case of a trust, estate, association, joint
venture or other entity, the beneficial interest in such trust, estate,
association or other entity business is, at the time of determination, owned or
controlled directly or indirectly through one or more intermediaries, by such
entity.

(f) The Securities. The Common Stock and Warrants upon issuance:

(i) will be, free and clear of any security interests, liens, claims or other
encumbrances, subject to restrictions upon transfer, set forth herein, under the
1933 Act and any applicable state securities laws;

(ii) have been, or will be, duly and validly authorized, fully paid and
nonassessable;

(iii) will not have been issued or sold in violation of any preemptive or other
similar rights of the holders of any securities of the Company;

(iv) will not subject the holders thereof to personal liability by reason of
being such holders; and

(v) will have been issued in reliance upon an exemption from the registration
requirements of and will not result in a violation of Section 5 under the 1933
Act.

(g) Reporting Company. The Company is a publicly-held company subject to
reporting obligations pursuant to Section 13 of the Securities Exchange Act of
1934, as amended (the "1934 Act") and has a class of common shares registered
pursuant to Section 12(g) of the 1934 Act. Pursuant to the provisions of the
1934 Act, the Company has filed all reports and other materials required to be
filed thereunder with the Commission during the preceding twelve months.

(h) No General Solicitation. Neither the Company, nor any of its affiliates, nor
to its knowledge, any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Securities.

(i) Correctness of Representations. The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects and, unless the Company otherwise notifies the Subscribers
prior to the Closing Date, shall be true and correct in all material respects as
of the Closing Date.

5. Escrow and Use of Purchase Price. The subscription payments made pursuant
hereto prior to the Closing of the Offering will be deposited by the Placement
Agent in an escrow account at a commercial bank or trust company of the
Placement Agent's choosing and agreeable to the Company. No interest will be
earned by the Subscriber on subscription payments held in any escrow account. If
for any reason the Closing of the purchase and sale of the Units does not take
place, the subscription payment will be returned to the Subscriber without
interest and without deduction. Upon receipt of the Agreement and the
subscription payment, and upon acceptance of the subscription by the Company,
the subscription payments shall belong to the Company. If the subscription is
not accepted by the Company then this Agreement will be null and void and the
subscription payment will be returned to the Subscriber without interest and
without deduction.

6. Securities Law Disclosures. The Company may in its sole discretion, following
the Closing Date, (i) issue a press release and/or file a Current Report on Form
8-K with the Commission disclosing the transactions contemplated hereby and (ii)
make such other disclosures, filings and notices in the manner and time required
by the Commission, any state securities commission, any national securities
exchange or Nasdaq.

7. Conditions to Subscriber's Obligations. The obligations of the Subscriber
under Section 1(b) of this Agreement are subject to the fulfillment at or before
the Closing of each of the following conditions, any of which may be waived in
writing by the Subscriber:

(a) Representations and Warranties. The representations and warranties of the
Company contained in Section 4 shall be true and correct in all material
respects on and as of the Closing with the same effect as if made on and as of
the Closing.

(b) Performance. The Company shall have performed or fulfilled in all material
respects all agreements, obligations and conditions contained herein required to
be performed or fulfilled by the Company at or prior to the Closing.

(c) Regulatory Matters. None of the issuance and sale of the Securities pursuant
to this Agreement or any of the transactions contemplated by any of the other
Transaction Documents shall be enjoined (temporarily or permanently) and no
restraining order or other injunctive order shall have been issued in respect
thereof. There shall not have been any legal action, order, decree or other
administrative proceeding instituted against the Company or against the
Subscriber relating to the issuance of the Securities or the Subscriber's
activities in connection therewith or any other transactions contemplated by
this Agreement or the other Transaction Documents.

(d) Consents. The Company shall have obtained any and all consents, permits and
waivers necessary or appropriate for consummation of the transactions
contemplated by the Transaction Documents.

8. Conditions to the Company's Obligations. The obligations of the Company under
Section 1(b) of this Agreement are subject to the fulfillment at or before the
Closing of each of the following conditions, any of which may be waived in
writing by the Company:

(a) Representations and Warranties. The representations and warranties of the
Subscriber contained in Section 3 shall be true and correct in all material
respects on and as of the Closing with the same effect as if made on and as of
the Closing.

(b) Performance. The Subscriber shall have performed or fulfilled in all
material respects all agreements, obligations and conditions contained herein
required to be performed or fulfilled by the Subscriber at or prior to the
Closing.

(c) Subscription Payments. The Subscriber shall have delivered the aggregate
subscription payment for the Units in the amount specified for the Subscriber on
the signature page hereto.

(d) Regulatory Matters. None of the issuance and sale of the Securities pursuant
to this Agreement or any of the transactions contemplated by any of the other
Transaction Documents shall be enjoined (temporarily or permanently) and no
restraining order or other injunctive order shall have been issued in respect
thereof. There shall not have been any legal action, order, decree or other
administrative proceeding instituted against the Company or against the
Subscriber relating to the issuance of the Securities or the Subscriber's
activities in connection therewith or any other transactions contemplated by
this Agreement or the other Transaction Documents.

(e) Consents. The Company shall have obtained any and all consents, permits and
waivers necessary or appropriate for consummation of the transactions
contemplated by the Transaction Documents.

9. Covenants of Subscriber.

(a) The Subscriber acknowledges and agrees that the Company intends to use the
information set forth in the Selling Stockholder Questionnaire in preparing the
Resale Registration Statement (as defined in the Registration Rights Agreement)
and hereby consents to such use. After the Closing Date and through the date
that the Resale Registration Statement is declared effective, the Subscriber
agrees to promptly notify the Company of any changes to the information
contained in the Selling Stockholder Questionnaire.

10. Miscellaneous.

(a) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable overnight courier service with charges prepaid, or
(iv) transmitted by hand delivery, electronic mail, or facsimile, addressed as
set forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by electronic mail or facsimile, with accurate confirmation
generated by the transmitting facsimile machine, at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), (b) the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (c) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The addresses for such communications shall be: (i) if to the Company, to:
Quantum Fuel Systems Technologies Worldwide, Inc., 17872 Cartwright Road,
Irvine, CA 92614, Attn: Chief Financial Officer, telecopier: (949) 474-3086,
with a copy (which shall not constitute notice) by telecopier only to: Alston &
Bird, LLP One Atlantic Center, 1201 West Peachtree Street, Atlanta, GA., 30309
Attn: David Patton, Esq., telecopier: (404) 253-8380, and (ii) if to the
Subscriber, to: the address and telecopier number indicated on the signature
pages hereto.

(b) Entire Agreement; Assignment. This Agreement and other documents delivered
in connection herewith represent the entire agreement between the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by both parties. Neither the Company nor the Subscriber have relied on
any representations not contained or referred to in this Agreement and the
documents delivered herewith. No right or obligation of the Company shall be
assigned without prior notice to and the written consent of the Subscriber.

(c) Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.

(d) Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of California without regard
to principles of conflicts of laws. Any action brought by either party against
the other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of California or in the federal courts located
in the state of California. The parties and the individuals executing this
Agreement and other agreements referred to herein or delivered in connection
herewith on behalf of the Company agree to submit to the jurisdiction of such
courts. The prevailing party shall be entitled to recover from the other party
its reasonable attorney's fees and costs. In the event that any provision of
this Agreement or any other agreement delivered in connection herewith is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of any
agreement.

(e) Specific Enforcement, Consent to Jurisdiction. The Company and the
Subscriber acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or equity.
Subject to Section 10(d) hereof, each of the Company, the Subscriber and any
signatory hereto in his personal capacity hereby waives, and agrees not to
assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction in California of such court, that the
suit, action or proceeding is brought in an inconvenient forum or that the venue
of the suit, action or proceeding is improper. Nothing in this Section shall
affect or limit any right to serve process in any other manner permitted by law.

(f) Independent Nature of Subscribers.   The Company acknowledges that the
obligations of the Subscriber under the Transaction Documents are several and
not joint with the obligations of any other Subscriber who is also purchasing
Securities in the transaction (collectively, with the Subscriber, referred to as
the "Subscribers"), and none of the Subscribers shall be responsible in any way
for the performance of the obligations of any of the other Subscribers under the
Transaction Documents.  The Company acknowledges that the decision of each of
the Subscribers to purchase Units has been made by each of such Subscribers
independently of any of the other Subscribers and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company which may have been made or
given by any of the other Subscribers or by any agent or employee of any of the
other Subscribers, and none of the Subscribers or any of its agents or employees
shall have any liability to any of the Subscribers (or any other person)
relating to or arising from any such information, materials, statements or
opinions.  The Company acknowledges that nothing contained in any Transaction
Document, and no action taken by any of the Subscribers pursuant hereto or
thereto shall be deemed to constitute the Subscribers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Subscribers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  The Company acknowledges that each of the Subscribers
shall be entitled to independently protect and enforce its rights, including
without limitation, the rights arising out of the Transaction Documents, and it
shall not be necessary for any of the other Subscribers to be joined as an
additional party in any proceeding for such purpose.  The Company acknowledges
that it has elected to provide all of the Subscribers with the same terms and
Transaction Documents for the convenience of the Company and not because Company
was required or requested to do so by the Subscribers.  The Company acknowledges
that such procedure with respect to the Transaction Documents in no way creates
a presumption that the Subscribers are in any way acting in concert or as a
group with respect to the Transaction Documents or the transactions
contemplated thereby.

(g) Consent. As used in the Agreement, "consent of the Subscribers" or similar
language means the consent of holders of not less than a majority of the Units
owned by Subscribers on the date consent is requested.

(h) Omnibus Signature Page. This Agreement is intended to be read and construed
in connection with the Memorandum and all documents annexed thereto and
incorporated by reference therein, including the Form of Common Stock Purchase
Warrant. Accordingly, pursuant to the terms and conditions of this Agreement it
is hereby agreed that the execution by the Subscriber of this Agreement in the
place set forth herein shall constitute agreement to be bound by the terms and
conditions of the Memorandum and Warrant, with the same effect as if each such
separate, but related agreement, was separately signed.

11. Payment Instructions

(a) For payment by check, please make checks payable to "US Bank National
Associated as Escrow Agent for Quantum Fuel Systems Technologies Worldwide,
Inc." and such check along with your executed Subscription Agreement to
[Placement Agent]., attn: Investment Banking - ______________________.

(b) For wiring the funds directly to the Escrow Account please use the following
instructions:

Account Name: ____________________ as Escrow Agent

for Quantum Fuel Systems Technologies Worldwide, Inc.

ABA Number: ____________________

A/C Number: ____________________

FBO: [Subscriber Name]

[Subscriber's Social Security Number]

[Subscriber's Address]

 

OMNIBUS SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT AND WARRANT


IN WITNESS WHEREOF, the Subscriber hereby represents and warrants that the
Subscriber has read this entire Agreement and the Confidential Placement
Memorandum and all documents annexed thereto and incorporated by reference
therein, including the Form of Common Stock Purchase Warrant, and hereby
executes and delivers this Agreement as of the ___ day of ________, 2011.

SUBSCRIBER

AGGREGATE NUMBER OF UNITS SUBSCRIBED

AGGREGATE SUBSCIPTION PRICE

Name:

Address:

 

Fax:

 

__________________________________

(Signature)

Title:

 

$

ACCEPTANCE

IN WITNESS WHEREOF, the Company has duly executed and delivered this Agreement
as of the 14th day of June, 2011.

QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC., a Delaware corporation

By:/s/ W. Brian Olson

Name: W. Brian Olson

Title: Chief Financial Officer

